Citation Nr: 0802945	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-38 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Whether a denial of clear and mistakable error in the 
evaluation assigned for pes planus (flatfeet) by a rating 
decision in July 1959, was timely appealed.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran served on active duty from March 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.

A motion to advance this case on the docket was granted by 
the Board in July 2007.  See 38 U.S.C.A. § 7107(a); 38 C.F.R. 
§ 20.900(c).

A hearing was held before a Decision Review Officer (DRO) in 
September 2004.  

This case was remanded in July 2007.  

A videoconference was held before the undersigned Veterans 
Law Judge in December 2007.


FINDINGS OF FACTS

1.  By a letter dated April 26, 2004, the RO informed the 
veteran of the denial of clear and mistakable error in the 
evaluation assigned for pes planus by a rating decision in 
July 1959.

2.  In July 2004, the veteran filed a notice of disagreement 
(NOD).

3.  Veteran appeared for a personal hearing at the RO in 
September 2004.  In October 2004, he was sent a letter with a 
transcript of the hearing.  Other evidence suggests that in 
late 2005 he contacted his representative to see what was 
going on with his claim.

4.  The record reveals that the representative had a 
statement of the case, dated in October 2004 in his file, but 
the claims file did not contain a copy of the statement of 
the case.  The veteran has indicated and testified that he 
did not receive a copy of the statement of the case.

5.  Appellant then submitted a substantive appeal that was 
held not to be timely as it was past the appeal period 
provided by the October 2004 statement of the case.

6.  Review of the claims file suggests that appellant has 
promptly responded to notice that he has received from the 
VA.

7.  It is not convincingly established that a copy of the 
statement of the case was placed in the claims folder or sent 
to the veteran.


CONCLUSION OF LAW

A timely substantive appeal was filed regarding the issue of 
whether there was clear and mistakable error in the 
evaluation assigned for pes planus by a rating decision in 
July 1959 once the veteran was clearly provided notice of a 
statement of the case.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 19.30, 20.101, 20.200, 20.202, 20.302, 20.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to this 
appeal.  See generally Smith (Claudus) v. Gober, 14 Vet. App. 
227, 230 (2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also VAOPGCPREC 5-2004 (Jun. 23, 2004) (holding 
that VA is not required to meet the VCAA duties to notify or 
assist a claimant where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  As interpretation of a statute is 
dispositive of the issue addressed in this decision, the 
Board finds additional efforts to notify or assist the 
appellant are not required.  Moreover, as this matter is 
being decided in the appellant's favor, no further notice or 
development on this issue is indicated.

In an April 2004 rating decision, the RO denied the claim of 
whether there was clear and mistakable error in the 
evaluation assigned for pes planus by a rating decision in 
July 1959.  Later that month, the veteran was notified of the 
rating decision.  In July 2004, he expressed disagreement 
with the decision.  The Board finds that the July 2004 
statements constitute a valid NOD.  See Hamilton v. 
Derwinski, 4 Vet. App. 528 (1993); 38 U.S.C.A. § 7105, 
38 C.F.R. §§ 19.25 et seq. and 20.200 et seq.

An appeal consists of a timely filed NOD in writing, and 
after a SOC has been furnished, a timely filed Substantive 
Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

A Substantive Appeal must either indicate that all of the 
issues presented in applicable SOCs and supplemental SOCs are 
being appealed or must specify the particular issues being 
appealed.  It should also set out specific arguments related 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
38 C.F.R. § 20.202.  The substantive appeal must be filed 
within 60 days after mailing of the SOC, or within the 
remainder of the 1 year period from the mailing of 
notification of the determination being appealed.  38 C.F.R. 
§ 20.302.  Extensions of time for filing a Substantive Appeal 
may be granted for good cause.  38 C.F.R. § 20.303.

The principal dispute in this case concerns the issuance of 
the statement of the case.  The veteran had a hearing at the 
RO in September 2004.  By letter of October 2004, appellant 
was provided with a copy of the hearing and it was noted that 
a decision would be made shortly.

Apparently, near the end of 2005, appellant contacted his 
representative to ascertain what was going on with his 
appeal.  A review of the claims folder did not reveal a 
statement of the case.  Review of computer records revealed 
one had been produced in late October 2004.  The veteran's 
representative had one in his file on this case.  The veteran 
has indicated that he did not receive a copy of the October 
2004 statement of the case.  It was reprinted in December 
2005 and placed in the claims folder.  He subsequently 
entered a substantive appeal and was instructed that it was 
not timely giving rise to this appeal.

Further review by the RO revealed that the case had been 
reviewed as part of an internal review in December 2004 and 
no errors were found.  The documents associated with that 
review, however, do not specifically ask whether a statement 
of the case is on file.  Rather the review determines whether 
any errors were made to the date of the review.  No errors 
were found.  This could mean, as the RO has held, that a 
statement of the case was then on file, which was 
subsequently removed (although subsequent charge of the case 
is not shown on the charge card on file).  The "no errors" 
finding could, however, also mean that through the sending of 
the October 2004 letter and hearing transcript to the veteran 
there was no error.  Thus, it is not clear to the undersigned 
that this review clearly reveals that a statement of the case 
was sent.

Other review of the record suggests that the veteran has been 
timely in his responses to VA requests, and had been pursuing 
the appeal in a timely manner.  While it is true that his 
representative had a copy of the statement of the case and 
could have filed a substantive appeal, as a practical matter, 
without input from a claimant, such action would not likely 
be independently taken.  Appellant's position is essentially 
that he could not provide such guidance as he did not receive 
a statement of the case in or about October 2004.  In view of 
the unexplained absence of a statement of the case from the 
claims folder, it cannot be clearly determined that the 
document was sent in the routine course of business.

In view of this analysis, it is concluded that his 
substantive appeal on the issue of the clear and unmistakable 
error should be considered timely filed, and that matter 
should be further addressed by the RO in response to that 
document and evidence added to the file.



ORDER

The substantive appeal on the issue of clear and unmistakable 
error in a 1959 rating action is held to be timely as it is 
not clear that the statement of the case was sent to the 
veteran in October 2004.  The appeal is allowed to this 
extent.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


